Title: To George Washington from George Mason, 4 January 1758
From: Mason, George
To: Washington, George



Dear Sir
Dogues Neck 4th Jany 1758

The Bearer (my Cousin French Mason) waits on You with an Acct I recd from Capt. Trent, amounting to £165.12.2¾ as I have an imediate Call for a pretty large Sum, you will particularly oblige Me in sending the Cash ⅌ this Bearer; who will give a Rect for what he receives—if you happen not to have the Cash at Home, I must beg the favour of You to order it for Me by the first safe Hand from Winchester. I intended to have waited on You myself this Day, or To-morrow, with this Acct but am prevented by an Express this Morning from Chappawamsic, to acquaint Me that my Sister Selden (who has been ill along time) is

now given over by her physician, & not expected to live many Hours, & I am just setting off upon the melancholly Errand of taking my last Leave of her!
I hope You will comply with the Opinion & Advice of all Your Friends, & not risque a Journey to Winchester till a more favourable Season of the Year, or a better State of Health, will permit You to do it with Safety; & give Me Leave Sir to mention another Consideration, which I am sure will have Weight with You—in attempting to attend the Dutys of Your Post at a Season of the Year when there is no Room to expect an Alarm; or any thing extraordinary to require Your presence, You will, in all probability, bring on a Relapse, & render Yourself incapable of serving the public at a time when there may be the utmost Occasion; & there is nothing more certain than that a Gentleman in Your Station owes the Care of his Health & Life not only to himself & his Friends, but to his Country—If You continue⟨e⟩ any time at Mount Vernon, I will do myself the pleasure of spending a Day or two with You very soon.
I am with Mrs Mason’s Compts & my ow⟨n⟩ to yr Brother, his Lady, & Yrself Dr Sir Yr affecte humble Se⟨vt⟩

G. Mason


P.S. You will be pleased to return the Acctg ⅌ the Bearer; for I have not any Copy of it; & if it’s necessary for you take it in, I will enter it in our Books, & send it you again.

